DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        ABOVE ALL BAIL BONDS and TIMOTHY KOZLOWSKI,
                         Appellants,

                                      v.

                     STATE OF FLORIDA and
          THE ST. LUCIE CLERK OF THE CIRCUIT COURT,
                           Appellees.

                               No. 4D18-2266

                               [March 14, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562017CF002231A.

   Russell J. Ferraro, III, of Ferraro Law Group PL, Stuart, for appellant.

   Stephen S. Isherwood of Travis R. Walker, P.A., Stuart, for appellee The
St. Lucie Clerk of the Circuit Court.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.